                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

COREY LAMONT LANIER,

              Petitioner,                                 Case Number 16-01526
v.                                                        Criminal Case Number 11-00098
                                                          Honorable David M. Lawson
UNITED STATES OF AMERICA,

              Respondent.
                                            /

                                        JUDGMENT

        In accordance with the order entered on this date, it is ORDERED AND ADJUDGED

that the petitioner’s motion for relief from judgment is DENIED.

                                                          s/David M. Lawson
                                                          DAVID M. LAWSON
                                                          United States District Judge
                                                          Sitting by special designation

Date: July 17, 2020




     Case 3:11-cr-00098 Document 276 Filed 07/20/20 Page 1 of 1 PageID #: 2796
